Citation Nr: 0417190	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-51 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
ureteropelvic junction obstruction of the left kidney.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from December 1972 to February 
1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

Historically, in a July 1984 rating decision, the RO granted 
service connection for residuals of pyeloplasty with a 
history of renal calculi and urinary tract infections of the 
left kidney.  Previously, in an April 1977 rating decision, 
the RO had granted service connection for residuals 
pyeloplasty, right kidney, with history of renal calculi and 
urinary tract infection.  In that rating decision, the RO 
commented that if the problem was congenital, aggravation was 
conceded.  

By a rating decision of May 1987, the RO severed service 
connection for any left kidney disability stating that 
evidence clearly showed a congenital kidney defect on the 
left with no evidence of impairment of left kidney function 
for nearly seven months after separation from service.  The 
veteran appealed, and in a decision dated in August 1989, the 
Board denied restoration of service connection for a left 
kidney disorder.  In its discussion, the Board stated that on 
the basis of the entire clinical record and sound medical 
principles, the fundamental, bilateral, ureteropelvic 
junction obstruction of the veteran's kidneys was quite 
clearly congenital.  The Board found that the congenital left 
kidney ureteropelvic junction obstruction did 


not undergo chronic increase in severity during service and 
found that it was not due to the service-connected right 
kidney disorder.  

In a statement received at the RO in May 1996, the veteran 
stated that he was petitioning VA to reopen his claim for 
service connection for left kidney ureteropelvic junction 
obstruction.  In its August 1996 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim, and the veteran's disagreement 
with that decision led to this appeal.  

This matter was denied by the Board in decisions in April 
1998 and April 2002; both decisions were vacated by the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 1999 Order, the Court vacated the April 1998 Board 
decision and remanded the matter back to the Board to address 
whether there had been presented new and material evidence 
under the legal standard set forth in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  In turn, the Board, in April 2000, 
remanded the matter to the RO for its consideration of the 
veteran's claim under the Hodge standard.  A May 2000 
supplemental statement of the case indicates that the RO 
proceeded to reevaluate the veteran's claim under the 
appropriate legal standard but denied the request to reopen 
the claim for service connection, finding that new and 
material evidence had not been received.  The RO provided the 
veteran the opportunity to submit additional evidence and 
argument in response to that determination, and the case was 
then returned to the Board.  

In its April 2002 decision, the Board denied reopening of the 
claim for service connection for ureteropelvic junction 
obstruction of the left kidney, finding that new and material 
evidence had not been presented.  The veteran appealed to the 
Court, and the Court, in a February 2003 Order, vacated the 
April 2002 Board decision for readjudication and full 
compliance with the Veterans Claims Assistance Act of 2000.  

In September 2003, the Board remanded the case to the RO 
requesting that the RO ensure full compliance with all 
notification and development actions required by 


38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  In so doing, 
the Board requested that the RO notify the veteran of what 
evidence is required to substantiate his claim to reopen 
service connection for ureteropelvic junction obstruction of 
the left kidney as well as what evidence, if any, he was to 
submit and what evidence VA would obtain.  

In response to the Board's remand, the RO sent the veteran a 
letter in November 2003 in which it stated that evidence 
needed from him was new and material evidence.  The RO told 
the veteran that new and material evidence was evidence 
submitted to VA for the first time and that it must relate to 
any unestablished fact necessary to substantiate the claim.  
The RO said that new and material evidence must raise a 
reasonable possibility, when considered with all the evidence 
of record (both new and old), that the conclusion would 
change.  This standard, that is, that the evidence must raise 
a reasonable possibility of changing the outcome, is the 
incorrect standard for deciding this case.  The Board further 
notes that in its February 2004 supplemental statement of the 
case, the RO set forth the current version of 38 C.F.R. 
§ 3.156(a), promulgated in August 2001.  It too states that 
new and material evidence must raise a reasonable possibility 
of substantiating the claim.  The Board must point out that 
when VA promulgated the revised regulation, it made clear 
that the revised regulation applies only to claims to reopen 
received on or after August 29, 2001.  See Fed. Reg. 45620 
(Aug. 29, 2001).  Since the veteran's claim to reopen was 
received before that date, 38 C.F.R. § 3.156(a) as it was in 
effect before that date is applicable and should be provided 
to the veteran.  Consistent with this, and as outlined above, 
the Court has directed that the claim be considered under the 
Hodge standard, which is that to be new and material the 
evidence added to the record must by itself or in connection 
with evidence previously assembled be so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); 38 C.F.R. § 3.156(a) (2001).  

As the veteran has been provided incorrect information as to 
the kind of evidence that must be presented to reopen his 
claim, the case must again be remanded to ensure full 
compliance with the requirements of due process.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied.  This should include, 
but not be limited to, and explicit 
request to the veteran that he provide 
any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2003).  

The RO should, in addition, explicitly 
notify the veteran that he should submit 
evidence that is neither cumulative nor 
redundant of evidence previously of 
record and that the evidence should bear 
directly and substantially upon the 
matter of whether his ureteropelvic 
junction obstruction of the left kidney 
was incurred in or aggravated by service 
or was caused or chronically worsened by 
his service-connected right kidney 
disability.  The RO should notify the 
veteran that to be considered new and 
material to justify reopening the claim, 
the evidence, by itself or in connection 
with evidence previously assembled, must 
be so significant that it must be 
considered in order to fairly decide the 
merits of the claim of entitlement to 
service connection for ureteropelvic 
junction obstruction of the left kidney.  

In addition, the RO should again explain 
to the veteran what information and 
evidence he should submit and what 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  

2.  Thereafter, the RO should again 
review the record and readjudicate the 
issue of whether new and material 
evidence has been presented to reopen the 
claim of entitlement to service 
connection for ureteropelvic junction 
obstruction of the left kidney.  The RO's 
readjudication of the claim should be in 
accordance with the legal standards 
discussed by the United States Court of 
Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  See 38 C.F.R. 
§ 3.156(a) (2001).  

3.  If the RO continues its denial of 
reopening of the claim, the RO should 
provide the veteran and his attorney a 
supplemental statement of the case 
containing a discussion of the reasons 
and bases for its decision and citing the 
correct standard for reopening a 
previously denied claim that was 
discussed by the Federal Circuit in the 
Hodge decision.  The veteran and his 
attorney should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


